Title: To James Madison from Rufus King, 20 March 1802 (Abstract)
From: King, Rufus
To: Madison, James


20 March 1802, London. No. 59. Reports that Bird, Savage, and Bird will send to the Treasury Department the accounts for the Tunisian present and encloses copies of his letters on shipment of the articles. Has had no word from Hargreaves since he left Algiers; in early February Eaton was temporarily in Leghorn for his health. Nothing decisive has occurred in the negotiations at Amiens, but public opinion indicates the treaty will be “speedily concluded” in light of “Accounts of Toussaints opposition in St. Domingo.” Bill on countervailing duties has passed the House of Commons as it was introduced and should be completed in a few days.
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 1 p.; in a clerk’s hand, signed by King; docketed by Brent as received 31 May. Printed in King, Life and Correspondence of Rufus King, 4:83. Enclosures are copies of a 16 Mar. 1802 letter from King to Gavino (1 p.) reporting shipment on the British frigate Medusa of a case containing guns and pistols, which comprised the remainder of the “Peace Presents” to the bey of Tunis, and forwarding a 16 Mar. letter to the commander of the first American frigate to land at Gibraltar on its way to the Mediterranean (1 p.), directing him to forward the case to Eaton at Tunis, and a 16 Mar. letter to Eaton (3 pp.) reporting on the arrangements for delivery of the case and other articles sent earlier. A 15 Mar. account listing the arms sent to Tunis is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:86.



   
   For Lewis Hargreaves’s role in delivering part of the U.S. tribute to the bey of Tunis, see King to JM, 14 Dec. 1801, and John Gavino to JM, 11 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:316–17, 387).


